All section numbers herein mentioned have reference to the Mississippi Code of 1942, except when otherwise indicated.
The controlling opinion states that the Legislature has established a special class of accountants as "Certified Public Accountants" and has provided for the regulation of that class, but has provided no regulation for accountants, public or otherwise, not in that class. I am unable to agree with that conclusion. Section 8905 is under the Code Chapter entitled "Public Accountants" and provides, in part: "Public accountants — to regulate practice of. — Any citizen of the United States, residing or having a place for the regular transaction of business in the state of Mississippi being over the age of twenty-one years, of good moral character, and who shall have received from the state board of public accountancy a certificate of his qualifications to practice as a public accountants as hereinafter provided, shall be styled or known as a certified public accountant . . ." Section 8906 creates the state board of public accountancy, provides their qualifications, and designates their term of office. Section 8907 prescribes the powers and duties of said board and provides for the holding of examinations *Page 897 
at least twice each year for all applicants for certificates to practice as public accountants, which examinations shall cover a knowledge of the "theory of accounts", "practical accounting", "auditing", "commercial law as affecting accountancy" and such other branches of knowledge pertaining to accountancy as the board may deem necessary to maintain the highest standard of proficiency in the profession of public accounting; it then provides for the issuance of certificates to those who have successfully passed the examination. Section 8908 provides for payment of the expenses of the state board of public accountancy. Section 8909 provides for reciprocity with other states. Section 8910 provides how certificates previously issued may be cancelled or suspended. Section 8911 provides for penalties against any person who represents himself as having received a certificate as provided in the chapter or who shall assume to practice as acertified public accountant or who shall use the abbreviation "C.P.A." or any similar words or letters to indicate that he is a certified public accountant, without having received such certificate from the state board of public accountancy. Section 8912 makes it "unlawful for any person, except a certified public accountant, who has complied with the requirements of thischapter, or an attorney in the practice of law in this state, or their employees, to charge or receive, directly or indirectly, a fee or special compensation for making an audit, for making, uttering, issuing or certifying any balance sheet or any statement of assets and liabilities, or any statement of income (or loss); or for preparing or making any tax return". This section specifically excludes a person making statements of his own business; an officer or salaried employee of a firm, partnership or corporation making an audit, statement or tax return for the same; a bookkeeper making an audit, statement or tax return for his employer whose books he regularly keeps for a salary; a receiver, trustee or fiduciary as to an audit, statement or tax return with reference to the business *Page 898 
or property entrusted to him as such; and any federal, state, county, district or municipal officer as to any audit, statement, or tax return made by him in the discharge of the duties of such office.
From the foregoing it is seen that the legislature has not established a special class of accountants as Certified Public Accountants, but on the contrary that it has provided regulation for all public accountants. The controlling opinion capitalizes each of the words "Certified Public Accountants" but the statutes do not. It is perfectly clear from the foregoing statutes that the legislature has regulated the entire field of public accounting, that is to say, all persons who hold themselves out to the public as public accountants as defined in said section 8912. Nowhere in any of the cited statutes has the legislature set up certified public accountants as a special class and failed to provide regulation for public accountants who are not certified. What the legislature has done is simply this: It has regulated all public accountants and the whole profession of public accounting and has prohibited those who have not passed the examination required by statute from holding themselves out to the public as public accountants; it has provided that all persons who desire to practice public accountancy shall take an examination before the board upon the subjects pertaining to that profession, and to such applicants as may pass a satisfactory examination there is required to be issued "a certificate of his qualifications to practice as a public accountant" and upon passing such examination and receiving such a certificate the applicant is licensed to practice public accountancy and he shall then be known and styled as a certified public accountant. These are the exact words of the statute. It is the certificate which is issued by the board to the applicant that entitles him to style himself as a certified public accountant.
The majority opinion goes far afield when it compares these statutes with an assumed statute which would require *Page 899 
all school teachers to hold a Phi Beta Kappa key or all members of the bar to hold the degree of LL.B. There is nothing in the statutes regulating public accountancy which requires an applicant to have attended a school of accountancy or to have attained a degree of C.P.A. The only requirement is that he shall pass a satisfactory examination, and be of good moral character. Mississippi regulates the practice of barbering, Sections 8725-8745, and requires in some respects a higher standard for barbers than it does for public accountants; for instance, a barber must not only be of good moral character but also of temperate habits, must have practiced as a registered apprentice under the immediate supervision of a registered barber for at least twelve months and must have passed a satisfactory examination conducted by the board of examiners to determine his fitness to practice barbering. Section 8730. In Clark v. State,169 Miss. 369, 152 So. 820, 823, this court upheld the statutes regulating barbering, even to the extent of holding Clark criminally liable for practicing that profession without having "received a certificate of registration" as required by these statutes, and in so doing this court said:
"It is insisted that to require a license from a barber is an infringement upon the liberty of a citizen. An examination of all the authorities above demonstrates that the courts of this land are committed to the proposition that the legislative branch of the government as to its police power for the health, good morals, and general welfare of the state is vested with that power to regulate the various callings, trades, and professions therein. . . . The regulation of lawful trades or businesses is within the exercise of the police power of the state, and unless it is unreasonable in its nature, or so arbitrary in its enforcement on its face, that the property rights of citizens are unnecessarily and arbitrarily interfered with or destroyed, or their liberty unduly abridged, such *Page 900 
regulations are not beyond the police power of the state to adopt."
The controlling opinion states that "Section 8912 benefits Certified Public Accountants, but is detrimental to those not certified". It also manifests concern over the fact that accountants who are not certified are forced to change their occupations, sacrificing years of training, experience, and investment in their business establishment. But these statutes do not so require. It should be noted that accountants who are not certified under the law are not required to change their occupations; they are at perfect liberty to obtain private employment as accountants with any of the thousands of businesses and industries of the state, provided they have sufficient experience and qualifications to satisfy their employers. But if an accountant is not sufficiently versed in his profession to obtain the license required by our statutes, then the Legislature has determined that the public welfare demands that he should not be permitted to hold himself out to the public as a public accountant and thereby deceive the public into believing that he possesses special knowledge and skill in the field of accounting. All statutory regulations of the various businesses and professions are based upon the public welfare, yet the majority opinion concerns itself not with the public welfare but with the supposed rights of those who profess to have special training in accountancy but who do not have sufficient knowledge to pass an examination on public accountancy or to obtain and hold private employment as accountants. We should look to the public welfare and not simply to the welfare of those who are duly licensed and certified as accountants or those who are unable to obtain such a license. The public, in my opinion, is entitled to the protection afforded to it by these statutes. There is involved in this decision not merely the rights of uncertified public accountants, but the rights of that great body of the citizens of this state who are required to file tax returns. Severe penalties are inflicted *Page 901 
by both state and federal law upon those whose returns are not properly prepared. Such a person is entitled to know that the one whom he engages to prepare his return has some knowledge of the income tax law and of accountancy. It may be true as assumed in the controlling opinion that there are not enough certified public accountants in this state to prepare income tax returns for every person who is required to file a return. However, there are approximately 1500 lawyers in this state and a very large number of these are engaged in the preparation of such returns for their clientele, as they are permitted to do by our statutes. Most of the large business houses and corporations have their own accountants who under private employment are not required to be licensed or certified and who prepare tax returns for their employers, as these statutes permit. Furthermore a large percentage of individual taxpayers have sufficient knowledge of their businesses to prepare their own returns. And, finally, both the state tax commission and the federal internal revenue department furnish numerous employees who go about over the state, on advertised schedules, and assist people in the preparation of their returns.
Complaint is made in the controlling opinion that certified public accountants locate only in the large centers of population, and that there are scores of small communities in the state where the services of such accountants are not available. Since lawyers and the representatives of the state tax commission and of the internal revenue collector are available to these small communities, can it be said that our law on public accountancy should be stricken down? What of the medical profession? During the recent war there was such a scarcity of physicians that it was almost impossible to obtain one, and this was particularly true in the small communities just mentioned; in fact, it is still true in these small communities, so much so that the state board of health is offering scholarships and special inducements *Page 902 
to physicians to locate in those communities for the service of the public. Now, does anybody suggest that because doctors are scarce in these small communities this court should strike down those provisions of our law which prohibit the practice of medicine without an examination and license?
It is stated in the majority opinion that our statutes regulating accountancy create a monopoly in favor of those who have been licensed and certified by the state board. That is true, but it is also true that all statutes regulating other professions likewise create monopolies. Physicians and surgeons are granted a monopoly on the practice of medicine, dentists on the practice of dentistry, and so on down the line on at least thirty businesses and professions which are regulated by statute in this state, but this monopoly is not for the protection of the physician or the dentist or the other business or professional man, — it is for the protection of the public. The public welfare is the chief consideration in all regulatory statutes, and, so far as I can find, no such statute has ever been declared unconstitutional simply because it tends to create a monopoly, except in the Oklahoma case hereinafter mentioned. The majority opinion stresses the constitutionality of statutes for the protection of public health, morals or safety, but makes little mention of those designed to promote the welfare of the general public.
Illustrative of some of the businesses and professions which are regulated in this state are architects, Sections 8632-8646, attorneys at law, Sections 8647-8684, barbers, Sections 8725-8745, embalmers, Sections 8776-8790, engineers, Sections 8791-8805, osteopaths, Section 8891, podiatry or chiropody, Sections 8894-8904, veterinarians, Sections 8914-8923, entomological work, including the control and eradication of termites, other insect pects and even rats, as well as landscaping and the setting of plants, pruning trees and doing tree surgery, Sections 5006-5011, jewelry auctioneers, Sections 5146-5152, credit unions, *Page 903 
Sections 5391-5428, the manufacture and sale of commercial fertilizers, Sections 4450-4474, the operation of burial associations, Sections 5592-5605, the sale of paint, Sections 5123-5131, the sale of gasoline and other petroleum products, Sections 5081-5122, and many, many others. A great many of these businesses do not involve either public health, public morals or public safety. Their regulation can be upheld only upon the ground that they involve the public welfare in that the public is entitled to be protected. If the public is entitled to know that the man who undertakes to eradicate termites from a house possesses special skill and knowledge in that field, or that the man who offers to prune trees or to trim off rotten spots for compensation is qualified to do that work, then why in the name of reason does not the public welfare and interest also require that the man who undertakes to fill out an income tax report for compensation shall possess sufficient knowledge in the field of accounting to properly do that work? Is not the public entitled to be protected against ignorance and incapacity in that highly specialized field of endeavor? The answer to these questions is found in 11 Am. Jur., Constitutional Law, Section 275, where it is said:
"Protection from Incapacity. — The power of the state to provide for the general welfare authorizes it to establish such regulations as will secure or tend to secure the people against the consequences of ignorance and incapacity. To that end it may exact a certain degree of skill and learning in professions and pursuits which concern the public health and welfare and are of such a character that a special course of study, training, or experience is needed to qualify one to pursue such callings. The possession of such qualifications is generally ascertained upon an examination of parties by competent persons or inferred from a certificate to them in the form of a diploma or license from an institution established for instruction on the subjects, scientific and otherwise, with which pursuits have to deal. The nature and extent of *Page 904 
the qualifications required must depend primarily upon the judgment of the state as to their necessity. If they are appropriate to the calling or profession and attainable by reasonable study or application, no objection to their validity can be raised because of their stringency or difficulty. It is only when they have no relation to such calling or profession or are unattainable by reasonable study and application that they can operate to deprive one of his right to persue a lawful vocation. The right to regulate such professions and occupations extends to those engaged therein as well as to those seeking for the first time admission to their ranks, for it is generally recognized that no matter how long a person has been in the practice of a profession, he does not have any vested right to continue therein."
Much emphasis is placed in the controlling opinion on the fact that Sections 8905-8911 inclusive were adopted originally as Chapter 211 of the Laws of 1920, while Section 8912 was adopted in 1930. As a matter of fact the penalizing portion of said Chapter 211 only prevents unlicensed or uncertified accountants from holding themselves out to the public as having been certified by the state board and in a general way prohibits the practice of public accounting without license, but is does not undertake to define what acts constitute public accounting. It may well be and probably was true that the legislature in 1930 realized that the original law did not have sufficient teeth in it to prevent the public from being imposed upon or misled by those who professed to be public accountants but who had not been licensed or certified pursuant to the law, and for this reason the legislature added Section 8912 so as to more particularly define what constitutes the practice of public accountancy. In the 1930 Code all the laws of this state were recodified and the laws regulating public accountancy were compiled under Chapter 150 thereof entitled "Public Accountants". All of Chapter 211 of the Laws of 1920 was brought forward as Sections 5911-5917, inclusive, of the 1930 Code and at *Page 905 
that time the legislature added thereto and placed in the same chapter Section 5918, which is the same as Section 8912 of the 1942 Code. It is quite plain that the original Chapter 211 of the Laws of 1920 was inadequate to protect the public against just such situations as have arisen in the case at bar. There was no law to define public accountancy and to prevent persons who styled themselves as accountants from serving the public for compensation. Having seen the necessity for such definition and for such protection of the public, after an experience of ten years with the original law, the legislature defined more fully what shall constitute the practice of public accounting and provided penalties against those who held themselves out as public accountants without having obtained from the state board a certificate of their competency. It is true that some of the earlier cases from other jurisdictions involve statutes quite similar to and in some instances almost identical with our 1920 statute, but it should be noted in this connection that not one court of this country has ever overthrown such a statute as being violative of the Constitution. The courts have consistently recognized the powers of the legislature to regulate the profession of public accounting. While the Oklahoma statute is not identical with ours, and while it undertook to create three separate classes of accountants, the Supreme Court of that state is the only court that has ever declared unconstitutional a statute similar to Section 8912 of our 1942 Code. The Oklahoma statute did not prevent a person from holding himself out to the public as skilled in the preparation of income tax returns, which is the only point involved in the case at bar, and the Oklahoma court did not decide that point. Its decision was rendered in 1924 at a time when only the rich and near rich were required to file income tax returns, and at a time when the field of accounting affected only a small portion of the general public, and the decision is based upon general considerations such as the creating of monopolies, the right of private business to enter into *Page 906 
private contracts, etc., and it gave no consideration whatsoever to the rights of the general public which are vitally concerned in such legislation at this time a quarter of a century later.
The Illinois statute which was overthrown in the decision cited in the controlling opinion was in nowise similar to our statute. Under that statute no provision was made for a citizen of that state to take an examination and qualify to practice his profession therein; he could never practice public accountancy unless he was already engaged therein on October 1, 1925, or unless he had passed an examination in another state and thereafter became licensed in Illinois under the reciprocity provisions of the act; furthermore the law provided that no accountant could work in private employment for more than one person at a time; if he was a bookkeeper, he was prohibited from keeping books for two or more small concerns. Solely because of this unwarranted and discriminatory provision of the Illinois law is was overthrown. The case did not involve any of the principles which appear in the case at bar.
The Tennessee case cited in the controlling opinion declared void only that part of the statute of that state which [165 Tenn. 47, 52 S.W.2d 163] "makes it unlawful for an accountant to render his services in accounting work to more than one employer, without first satisfying the board of accountancy of his qualifications for performing such service, and receiving its certificate." The whole decision was directed to that part of its opinion just quoted, and clearly it has no earthly application here for the reason that the Mississippi statutes do not prohibit an accountant from working in private employment for more than one person at a time.
So far as I can find the three cases last mentioned are the only ones in which statutes regulating public accountancy have been declared unconstitutional. No others are cited in the briefs or in the controlling opinion. However, numerous courts of this country have held that *Page 907 
it is within the power of the legislature to regulate public accounting. The following are some of the cases so holding: Lehmann v. State Board of Public Accountancy, 208 Ala. 185,94 So. 94; State v. DeVerges, 153 La. 349, 95 So. 805, 27 A.L.R. 1526; People v. Marlowe, Sp. Sess., 203 N.Y.S. 474; Henry v. State, 97 Tex.Crim. R., 260 S.W. 190; Heller v. Abess, 134 Fla. 610,  184 So. 122; Wangerin v. Wisconsin State Board of Accountancy, 223 Wis. 179, 270 N.W. 57, 60.
In the Wangerin case the Supreme Court of Wisconsin said:
"Plaintiffs complain because, as they say, they are demoted in their business if they seek certification as public accountants; that by obtaining such a certificate they are assigned to an inferior position in the profession. If they are so assigned, it is because of their qualifications, not because of the statute. If they are qualified, they may be licensed certified public accountants and take what they apparently regard as first rank in the profession. The statute might very well have required all persons who sought to practice public accountancy to comply with the statute and procure a license. The right to be certified as a public accountant is something in the nature of a privilege and a recognition of an existing status. Plaintiffs cannot complain because they are not given a status to which their qualifications do not entitle them. . . .
"A bookkeeper can do anything now that he could do before the chapter was enacted except that he cannot represent himself to be a public accountant. He can render the same service to his employers as any other accountant may render, but it cannot be put before the public as work of a public accountant or a certified public accountant. Chapter 135 deals solely with the relation of the practice of accountancy to the public, not to private individuals and firms. In Frazer v. Shelton, supra, the court made a study of several acts in different jurisdictions and it appears that there are statutes relating *Page 908 
to accountancy in Louisiana, Maryland, Michigan, North Carolina, Tennessee, Massachusetts, Pennsylvania, and New York. We call attention to this fact as indicating that the Legislature of the various states consider that the business of accountancy should be regulated in the public interest. As pointed out in the briefs of counsel the field of accountancy has become greatly enlarged and much more important than formerly. We now have income tax laws, estate and inheritance tax laws, legislation on the sale of securities — blue sky laws, social security legislation, and unemployment insurance with pay roll taxes, bank legislation, real estate brokers' laws, unfair trade practice acts, besides all of the work done by accountants in the field of rate regulation, insurance practice, public utility rates, sale of securities, largely resting upon the reputation of the accountants who do the accounting, and many other aspects of the matter which make the whole subject of public accountancy a proper field for the exercise of the police power in the interest of the public welfare."
The controlling opinion herein quotes briefly from Louis K. Liggett Co. v. Baldridge, 278 U.S. 105, 49 S. Ct. 57, 73 L. Ed. 204, 205, but that case has no earthly application to the principle here involved. It dealt with a Pennsylvania statute which provided that no corporation, association or partnership may own a pharmacy or drug store unless all the partners or members are registered pharmacists; this statute undertook to regulate only the ownership of a drug store and did not attempt to regulate the practice of pharmacy which was covered by another and entirely different statute. Naturally the court held that the Pennsylvania law undertook to unlawfully and arbitrarily interfere with privite business.
My views of the instant case are aptly expressed by this court in the case of State v. J.J. Newman Lumber Co., 102 Miss. 802, 59 So. 923, 925, 45 L.R.A., N.S., 851. It is my opinion that the following quotations therefrom are a *Page 909 
complete answer to the position of appellant and to the controlling opinion herein:
"In considering questions like the present one, it is well for us to look at the organization of our nation. In forming our government, `of the people, by the people, and for the people,' the individual surrendered many of his personal liberties. This was necessary. We could not have had government otherwise. No society can continue without its members being required to give up some of what they deem are their personal rights and liberties. We cannot imagine any successful government where every one has the privilege of doing what pleases him. Regulations and rules for the control of conduct accompany as a very necessity every organization. This truth applies, not only to an association of persons, but as well to the individual. Every person who succeeds finds it necessary to control his life by strong rules, sometimes very hard to obey. Recognizing all this, our forefathers, in their wisdom, planned to make the necessary rules for governing the people. They bestowed this power upon certain representatives of the people called legislators. In order to give stability to the statutes to be enacted, a Constitution, consisting of certain fundamental rules and regulations, was ordained and established. The general governing of the people was at the time and has continued in the several states, which together formed the Union known as the United States. Article 10 of the federal Constitution recognizes this when it states: `The powers not delegated to the United States by the Constitution, nor prohibited by it to the states, are reserved to the states respectively, or to the people.'
"The states, when organizing, ordained and established their Constitutions. In Mississippi, the powers of government were bestowed upon three departments — legislative, judicial, and executive. Section 33, art. 4, of Mississippi's Constitution, clearly announces that the legislative power of this state shall be vested in the legislature'. It is declared in section 5, art. 3, of the same *Page 910 
Constitution, that `all political power is vested in, and derived from, the people; all government of right originates with the people, is founded upon their will only, and is instituted solely for the good of the whole.'
"It is, therefore, incumbent upon the Legislature to enact all laws necessary for regulating the conduct of the people and the proper use of their property. It is often true that persons will deem their liberties abridged, or the unlimited enjoyment of their property interfered with. Since the beginning of government this has been so. It will continue so long as persons decide from a selfish standpoint, and not from a consideration of the welfare of all citizens. It is the duty of the Legislature to consider the interests of all — what is best for society generally. As seen in the foregoing quotation from our state Constitution, it is enjoined upon the lawmakers that `government is instituted solely for the good of the whole'. They are necessarily the judges of what is for the good of the citizens.
"Seeing that the power to enact necessary and proper laws is granted to the Legislature, and the legislators in the very nature of the case must decide what are such laws, then it is plain that the courts should be very careful before holding that any law passed touching the welfare of the citizens is [not] within the limits of the Constitutions. The duty of the court is to construe the law and apply it to the case presented, and it may decide that it is contrary to the fundamental laws, which we call our Constitutions. But it is not for the court to decide whether a law is needed and advisable in the general government of the people. This is being more and more recognized by the courts in their consideration of questions of constitutionality. In a recent case, Noble State Bank v. Haskell, 219 U.S. 104, 31 S. Ct. 186, [55 L. Ed. 112], 32 L.R.A., N.S., 1062, Ann. Cas. 1912A, 487, the United States Supreme Court, speaking through Mr. Justice Holmes, said: `In answering that question, we must be cautious about pressing the broad words of the fourteenth *Page 911 
amendment to a dryly logical extreme. Many laws which it would be vain to ask the court to overthrow could be shown, easily enough, to transgress a scholastic interpretation of one or another of the great guaranties in the Bill of Rights. They more or less limit the liberty of the individual, or they diminish property to a certain extent. We have few scientifically certain criteria of legislation, and, as it often is difficult to mark the line where what is called the police power of the states is limited by the Constitution of the United States, judges should be slow to read into the latter a nolumus mutare as against the lawmaking power.'
"It is certainly true that the power of the state to enact laws for the government of its people, which is usually called the police power of the state, extends at least to the lives, the health, the general welfare and safety of the public, and against the wrongful or injurious exercise by any citizen of what he may deem his rights. The Supreme Court of the United States has `with marked distinctness and uniformity recognized the necessity growing out of the fundamental conditions of civil society of upholding state police regulations which were enacted in good faith, and had appropriate and direct connection with that protection to life, health, and property which each state owes to her citizens.' Patterson v. [State of] Kentucky, 97 U.S. 501, 24 L. Ed. 1115.
"It was not the purpose of the fourteenth amendment to prevent in any manner the state from making the proper regulations for the promotion of the health, peace, morals, education, and good order of the people. Barbier v. Connolly, 113 U.S. 27, 5 S. Ct. 357, 28 L. Ed. 923. Of course, the state cannot by its laws unduly and unnecessarily interfere with a person in the exercise of his inherent rights or the unlimited control and use of his property. At the same time it must be borne in mind that the rights of an individual must at all times be subordinate to the welfare and best interests of society. . . . *Page 912 
"The controlling question in this case is whether the law before us is for the welfare of the people, and whether it will promote the health, morals, and good order of the people affected; in other words, whether it will be a benefit to them.
"It is said in the case of Gundling v. [City of] Chicago,177 U.S. 183, 20 S. Ct. 633, 44 L. Ed. 725, that `regulations respecting the pursuit of a lawful trade or business are of very frequent occurrence in the various cities of the country, and what such regulations shall be, and to what particular trade, business, or occupation they shall apply, are questions for the state to determine, and their determiation comes within the proper exercise of the police power by the state, and, unless the regulations are so utterly unreasonable and extravagant in their nature and purpose that the property and personal rights of the citizens are unnecessarily, and in a manner wholly arbitrary, interfered with or destroyed without due process of law, they do not extend beyond the power of the state to pass, and they form no subject for federal interference.'"
The case of Wilby v. State, cited in the majority opinion, did not involve any statute which undertook to regulate a plumber or the plumbing business. It involved solely a statute of Mississippi which levied a privilege tax upon "each individual, firm or corporation doing a plumbing business in cities or towns of ten thousand or more inhabitants, where they have waterworks and sewerage." Code 1906, § 3854. Wilby was indicted and convicted for a violation of this statute. Upon appeal this court stated, "It does not appear from this record that Mr. Wilby was engaged in the business of making plumbing contracts and employing others to do or assist him in doing the work. He had no established place of business in which he kept plumbing supplies for the purpose of furnishing the material to carry out contracts. He was merely a practical plumber, doing such work as he obtained to do himself, performing his own labor, maintaining *Page 913 
no bureau for the purpose of obtaining contracts and employing others to do the work or to assist him in doing it, but was simply engaged in making a living by working at his trade from day to day, taking such contracts and doing such work in this line as he found to do." Upon these facts the court simply held that Wilby was not doing "a plumbing business" within the meaning of the privilege tax law, and that the tax applies only to those who maintain a place of business and carry supplies and engage others to do the work in connection with carrying out their contracts.
If the Wilby case is construed as holding that the business of plumbing cannot be regulated by the legislature, we still have the Clark case, supra, holding that barbers can be regulated, and it seems reasonable to me that public accountants, whose business requires special skill, training and knowledge, should at least be placed on the upper level with the barbers instead of on the lower level with the plumbers.
For the foregoing reasons I feel that the Mississippi statute defining and regulating public accountancy as particularly set out in Section 8912 is a proper exercise of the police power of the state in the interest of the public welfare and therefore I respectfully dissent from the views expressed in the controlling opinion.
 *Page 1